Citation Nr: 0924453	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  

In his September 2006 Substantive Appeal, the Veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge at the RO.  In April 2008, however, the 
Veteran withdrew his request for a hearing and has not 
requested the opportunity to testify at another hearing since 
that time.  Thus, the Board finds that the request to testify 
at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

An April 2008 Report of Contact indicates that the Veteran 
raised a new claim of service connection for a depressive 
disorder.  Since the issue has not been properly developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Upon review of the claims file, the Board finds that further 
RO action on the Veteran's TDIU claim is warranted.  

The Veteran is contending that a TDIU rating is warranted.  
Currently, his single service-connected disability is chronic 
lumbosacral strain with radiculopathy, claimed as numbness in 
the knees and legs, rated as 40 percent disabling, beginning 
June 15, 1994.  

Since he does not have a single service-connected disability 
rated at 60 percent or more, or multiple service-connected 
disabilities with a combined evaluation of 70 percent or 
more, he does not meet the objective criteria for assignment 
of a TDIU rating.  See 38 C.F.R. § 4.16(a).  
 
During the pendency of the appeal, however, the Veteran 
raised two new claims, which, if granted, might reach the 
numerical requirements for a TDIU.  

The first new claim, according to an April 2008 Report of 
Contact, as noted, is a claim of service connection for a 
depressive disorder.  The record on appeal does not reveal 
whether this claim has been developed by the RO.  

Second, in a June 2009 brief, the Veteran's representative 
raised a new claim for an increased evaluation for the 
service-connected low back disability.  Specifically, the 
representative asserted that separate evaluations are 
warranted for lower extremity radiculopathy.  

In addition to potentially satisfying the numerical 
requirements for TDIU in 38 C.F.R. § 4.16, further 
adjudication of the Veteran's new claims may reveal that the 
service-connected disability(ies) render him unemployable.  
See 38 C.F.R. § 4.16(a), (b).  

Since resolution of the new claims may impact his TDIU claim, 
remand is warranted.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); see also 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

A remand is also necessary, because the Veteran has not been 
provided with notice of the required elements set forth in 
the recent decision of Vazquez-Flores.  22 Vet. App. 37 
(2008).  

The RO should accordingly send the Veteran a letter advising 
him of VA's duties to notify and assist in claims for an 
increased rating, in accordance with the current definition 
of those duties.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Hart v. Mansfield, 21 Vet. App.505 (2007); 
Vazquez-Flores, 22 Vet. App. 37.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal, to include 
scheduling the Veteran for a VA examination to determine if 
his service-connected disability(ies) alone render him unable 
to maintain gainful employment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remanded claim.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating/TDIU.  The letter 
should advise the Veteran of the 
respective duties of VA and a Veteran in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession not already of record, 
which is relevant to his claim.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  Whether or not the Veteran 
responds, the RO should obtain the 
Veteran's VA treatment records since 
February 2007.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, and after 
adjudication of the Veteran's newly raised 
claim of service connection and claim for 
an increased evaluation, the RO should 
undertake any further development 
warranted with regard to the remanded 
claim for a TDIU rating.  

4.  After completion of the foregoing, 
the RO should readjudicate the TDIU claim 
in light of all pertinent evidence of 
record and legal authority.  Furthermore, 
the RO should determine whether the 
matter should be referred to the 
Undersecretary for Benefits or to the 
Director of Compensation and Pension 
Services for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
provide the Veteran and his representative 
an appropriate Supplemental Statement of 
the Case (SSOC) including clear reasons 
and bases for all determinations, and 
affording them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



